Citation Nr: 0907600	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to 
service-connected residuals of a right foot fracture.

2.	Entitlement to service connection for degenerative joint 
disease of the right hip, to include as secondary to 
service-connected residuals of a right foot fracture.

3.	Entitlement to service connection for a right leg 
disorder, other than degenerative joint disease of the 
right knee and right hip, to include as secondary to 
service-connected residuals of a right foot fracture.

4.	Entitlement to service connection for bilateral hearing 
loss.

5.	Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right foot fracture.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1972 to June 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2006 and February 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.	Degenerative joint disease of the right knee was not 
manifested in active service or within one year of service 
discharge; any current degenerative joint disease of the 
right knee is not otherwise etiologically related to such 
service or to the Veteran's service-connected residuals of 
a right foot fracture.

2.	Degenerative joint disease of the right hip was not 
manifested in active service or within one year of service 
discharge; any current degenerative joint disease of the 
right hip is not otherwise etiologically related to such 
service or to the Veteran's service-connected residuals of 
a right foot fracture.

3.	There is no competent medical evidence to indicate the 
Veteran is diagnosed with a disorder of the right leg, 
other than degenerative joint disease of the right knee 
and hip, that is etiologically related to active service 
or to service-connected residuals of a right foot 
fracture.

4.	Bilateral hearing loss was not manifested in active 
service or within one year of service discharge, and any 
current hearing loss is not otherwise etiologically 
related to such service.

5.	The Veteran's service-connected residuals of a right foot 
fracture is manifested by no more than subjective 
complaints of pain, weakness, lack of endurance and 
incoordination with objective evidence of fatigue; there 
is no objective evidence of limitation of motion, 
incoordination or the requirement of the use of assistive 
aids for walking.


CONCLUSIONS OF LAW

1.	Degenerative arthritis of the right knee was not incurred 
in or aggravated by active service, service incurrence may 
not be presumed, nor is it proximately due to or 
aggravated by the Veteran's service-connected residuals of 
a right foot fracture.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

2.	Degenerative arthritis of the right hip was not incurred 
in or aggravated by active service, service incurrence may 
not be presumed, nor is it proximately due to or 
aggravated by the Veteran's service-connected residuals of 
a right foot fracture.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

3.	A right leg disorder was not incurred in or aggravated by 
active service nor is it proximately due to or aggravated 
by the Veteran's service-connected residuals of a right 
foot fracture.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


4.	Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.	The criteria for an initial evaluation in excess of 10 
percent for residuals of a right foot fracture have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decisions in October 2006 
and February 2007.  The RO's February and December 2006 and 
April 2007 notice letters advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The December 2006 and April 2007 VCAA letters 
provided such notice.  Although this notice was received 
after the October 2006 rating decision that, inter alia, 
awarded service connection for the Veteran's right ankle 
disability, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in April 2007.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Omaha VA 
Medical Center (VAMC) have also been obtained, as have all 
private treatment records identified by the Veteran.  He has 
not identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to further 
assist the Veteran in locating additional records has been 
satisfied.  The Veteran was afforded VA examinations for in 
October 2006 and January 2007.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's right leg disorder claim, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that he suffers from a 
right leg disorder other than degenerative arthritis of the 
right knee and hip, for which he has filed separate service 
connection claims.  As he is not competent to provide 
evidence of a diagnosis, the record is silent for a current 
right leg disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Veteran has not satisfied all the elements 
of McLendon; therefore, VA is not required to provide him 
with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).


I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system and arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 C.F.R. §§ 
3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.




Right Knee and Hip Disability

The Veteran contends he has current disability of the right 
knee and hip is etiologically related to his active service.  
Alternatively, the Veteran contends these disorders have been 
proximately caused or aggravated by his service-connected 
residuals of a right foot fracture.

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  The Board notes that there was a recent amendment 
to the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the Veteran.

With regards to direct service connection, service treatment 
records are absent complaints, findings or diagnoses of 
arthritis or any other disability of the right knee and hip.  
In addition, during the clinical examination for separation 
from service, the Veteran's musculoskeletal and lower 
extremities evaluation was noted to be normal and no 
indication of a chronic disorder was noted.  Thus, there is 
no medical evidence that indicates the Veteran suffered from 
a right knee or hip disability during active service. 

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the Veteran was first 
diagnosed with a right knee disorder in 1993 and a right hip 
disorder in 2007.  This is approximately 18 and 32 years, 
respectively, since the Veteran separated from service; this 
significant lapse in time between the active service and the 
first evidence of a right knee and hip disorder weighs 
against the Veteran's claim.  In fact, the Board observes 
there is no evidence of record to indicate the Veteran 
complained of, or sought treatment for, a right hip disorder 
prior to his December 2006 claim for benefits.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc). 

Finally, certain chronic diseases, including arthritis, may 
be presumed to have occurred in service if manifested to a 
degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, the Veteran was not 
diagnosed with arthritis of the right knee until September 
1999, and the right hip in January 2007, 24 and 32 years 
post-service, respectively.  Therefore, the presumption of 
service connection does not apply in this case.

With respect to secondary service connection, the Veteran 
contends that his currently diagnosed degenerative arthritis 
of the right knee and hip were proximately caused by his 
service-connected residuals of a foot fracture.  
Alternatively, he argues that these disorders have been 
aggravated by his service-connected right foot disorder.  
However, the record does not contain competent medical 
evidence or a competent medical opinion establishing an 
etiological link between these current disorders and his 
service-connected residuals of a right foot fracture.  In 
addition, there is no competent evidence of record that the 
Veteran's right foot disorder has caused these conditions to 
increase in severity beyond their natural progression.  

With regards to the Veteran's right knee, the Board initially 
observes the record indicates the Veteran's right knee was 
essentially asymptomatic prior to a February 1993 incident in 
which he jumped out of a helicopter.  See May 1993 Saint 
Alphonsus Regional Medical Center treatment record.  Further, 
the Veteran has produced no competent medical evidence or 
competent medical opinion providing an etiological link 
between his current right knee and hip disorders and his 
service-connected right foot disability.

The Veteran was provided a VA examination in January 2007 for 
his right knee and hip arthritis.  Pertinent diagnoses 
included right hip mild degenerative joint disease, right 
knee degenerative joint disease, osteochondritis dissecans, 
medial femoral condyle, and healed second, third and fourth 
metatarsal fractures.  After reviewing the claims folder and 
examining the Veteran, the VA examiner opined within a 
reasonable degree of medical certainty that the Veteran's 
right hip and knee disorders are less likely than not 
secondary to the service-connected right foot disorder.  The 
examiner noted that the cause of osteochondritis dissecans 
was not understood; however, there was "absolutely nothing 
to suggest that a well healed foot fracture would cause or 
aggravate this [condition]."  The examiner noted the 
approximately 20 year period of time between his foot 
fracture and the time he sought treatment for his knee.  With 
respect to his medial femoral condyle, the examiner observed 
that it was impossible to determine when the lesion of on his 
medial femoral condyle first appeared; however, it was clear 
that it did not become symptomatic until he sustained a 
discreet injury to his knee in 1993.  The examiner concluded 
that the conditions diagnosed during the examination were not 
deemed to be secondary or aggravated by the Veteran's service 
connection foot fractures.  

In addition, the Veteran has submitted a statement by Dr. 
Meier, a private physician.  In his May 2007 opinion, Dr. 
Meier found the Veteran's right knee injury is not related to 
his service-connected right foot disorder.  In this regard, 
Dr. Meier again noted the Veteran's knee was asymptomatic 
prior to the February 1993 injury.  Dr. Meier attributed the 
Veteran's current knee disorder to these post-service 
injuries.  With respect to the Veteran's right hip disorder, 
Dr. Meier opines this disorder is likely related to a non- 
service-connected ruptured disc of the back.

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed degenerative arthritis of the right 
knee and hip are etiologically related to his active service 
or is secondary to his service-connected right foot disorder.  
However, the Board notes that as a layman, the Veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).

In sum, a preponderance of the competent probative evidence 
included in the record is against the Veteran's assertion 
that his service-connected residuals of a right foot fracture 
is the proximate cause of or has aggravated his currently 
diagnosed degenerative arthritis of the right knee and hip.  
In addition, a both a VA examiner and the Veteran's private 
physician have opined that the Veteran's current right knee 
and hip disorders are related to non- service-connected 
conditions.  The normal medical findings at the time of 
separation from service, as well as the absence of a 
diagnosis or treatment for many years after service, are 
probative evidence against the claim for direct service 
connection.  In addition, the facts of this case do not 
warrant presumptive service connection for the Veteran's 
arthritis, because these conditions did not manifest to a 
degree of 10 percent within one year of his discharge from 
active service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
degenerative arthritis of the right knee and hip, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).


Right Leg Disorder

The Veteran maintains he suffers from a right leg disorder, 
other than a right knee or hip disability, that is 
etiologically related to his active service.  Specifically, 
he contends that his service-connected residuals of a right 
foot fracture have altered his gait, causing or aggravating a 
right leg condition.  

Initially, the Board observes there is no evidence the 
Veteran complained of or was treated for a right leg disorder 
during active service.  In addition, an April 1975 Report of 
Medical examination, completed upon the Veteran's separation 
from active service, notes a normal examination of his lower 
extremities.  

With the exception of his current degenerative joint disease 
of the right hip and knee, osteochondritis dissecans, and 
medial femoral condyle addressed above, there is no evidence 
that the Veteran is currently diagnosed with a current right 
leg disability.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability). 

The Board acknowledges the Veteran's representative submitted 
the lyrics to a children's song in support of the instant 
claim, indicating the leg bone is attached to the ankle bone, 
which is in turn attached to the foot bone.  According to the 
Veteran's representative, these lyrics, which were obtained 
from the National Institutes of Health website, provide 
evidence of a causal relationship between the Veteran's 
service-connected right foot disability and his asserted 
right leg disability.  However, the Board observes there is 
no evidence this song was written by a physician, nor does it 
relate specifically to the Veteran's case.  In this regard, 
the lyrics fail to provide evidence of a chronic right leg 
disability for which service connection may be granted.  As 
such, the Board affords no probative weight to the lyrics as 
submitted in support of the Veteran's claim.

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of a chronic right leg disability.  
The Veteran has produced no competent evidence or medical 
opinion in support of his claim that he suffers from such a 
disorder, and all evidence included in the record weighs 
against granting the Veteran's claim.  


Bilateral Hearing Loss

The Veteran asserts he suffers from bilateral hearing loss as 
a result of in-service acoustic trauma.  Specifically, he 
contends that he was subjected to acoustic trauma from 
grenades, helicopters and explosives during service.

Initially, the Board observes that for purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

The report of a May 2005 VA audiology examination indicates 
the Veteran currently suffers bilateral hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385.  

Service medical records indicate the Veteran was provided an 
audiometric evaluation both at entrance and separation from 
active service.  

On examination upon entering active service in February 1972, 
pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
0
LEFT
5
5
0
10
5

Speech recognition ability was not reported.  His ears and 
drums were normal.  There were no findings or complaints 
pertaining to hearing loss.  

On examination pending service discharge in April 1975, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

Again, speech recognition ability was not reported.  His ears 
and drums were normal.  There were no findings or complaints 
pertaining to hearing loss.  

The Board observes there is no evidence of a chronic hearing 
loss disability during active service.  In fact, the Board 
observes the Veteran's hearing actually improved at most 
frequencies during service.  As such, the Board finds the 
Veteran did not suffer from a hearing loss disability for VA 
purposes during active service.  See 38 C.F.R. § 3.385.

In addition, there is no evidence that the Veteran suffered 
from sensorineural hearing loss within one year of separation 
from active duty.  Thus, the presumption of service 
connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

Furthermore, there is no evidence of record to indicate the 
Veteran complained of or was diagnosed with a hearing loss 
disability until his November 2006 claim for benefits.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence).

As noted above, the Veteran was provided a VA audiological 
examination in January 2007.  After examining the Veteran and 
the claims folder, the VA examiner opined that it is less 
likely than not that the Veteran's current bilateral hearing 
loss is related to in-service noise exposure.  In this 
regard, the VA examiner noted the Veteran's normal hearing 
upon service separation and noted that since damage from 
noise exposure occurs at the time of exposure, a normal 
audiogram subsequent to the noise exposure would verify that 
the hearing loss recovered without a permanent threshold 
shift (hearing loss).

In sum, the Board finds that there is no evidence of a 
bilateral hearing loss disability during active service.  The 
threshold question therefore is whether there is sufficient 
medical evidence to establish an etiological link between the 
Veteran's current bilateral hearing loss his in-service 
acoustic trauma.  The Board finds that the preponderance of 
the evidence is against this aspect of the Veteran's claim.  
The Veteran has produced no competent medical evidence or 
competent medical opinion in support of his claim that his 
current bilateral hearing loss is the result of his active 
service.  In addition, the negative VA examiner's opinion and 
the length of time between the Veteran's separation from 
active service and first complaints of hearing loss weighs 
against the Veteran's claim.

Finally, the Board acknowledges that the Veteran himself has 
claimed his current hearing loss arises from his active 
service.  However, as noted above, the Veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu, supra.  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


II.	Increased Initial Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Veteran's right foot disorder has been assigned a 10 
percent disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2008), pertaining to foot injuries.  He 
contends that he is entitled to a higher evaluation due to 
pain, fatigue, lack of endurance, weakness and 
incoordination.

According to Diagnostic Code 5284, a 10 percent disability 
rating is assigned for moderate foot injury, a 20 percent 
disability rating is assigned for moderately severe foot 
injury, and a 30 percent disability rating is assigned for 
severe foot injury.  Id.  If actual loss of use of the foot 
is shown by the competent evidence of record, a 40 percent 
disability rating should be awarded.  Id., Note.

After careful review of the evidence of record, the Board 
concludes that the Veteran's right foot disorder warrants no 
more than a 10 percent disability evaluation at any point 
during the appeal period.  In this regard, the Board finds 
the Veteran's contentions that he often drags his right foot 
due to incoordination are not supported by the competent 
evidence of record.  The October 2006 VA examination report 
indicates the Veteran did not require the use of assistive 
aids for walking and had a normal gait with no evidence of 
abnormal weight-bearing.  Further, the October 2006 VA 
examination report notes the Veteran is able to stand up to 
one our and walk one-quarter mile.  In addition, there is no 
evidence of limitation of motion of the right ankle.  In this 
regard, the October 2006 VA examination report notes 
dorsiflexion to be normal with motion from zero to 20 
degrees, with no loss of motion due to pain or repetitive 
use.  See 38 C.F.R. § 4.71a, Plate II (2008).  Finally, there 
is no evidence of joint ankylosis or loss of a bone or part 
of a bone.

As a final note, the Board acknowledges a January 2007 
private treatment record which indicates the Veteran walked 
with a limp.  However, the Board notes this record does not 
attribute his altered gait to his foot disorder.  Further, 
the Board finds that, even if the Veteran's service-connected 
foot disorder is the cause of his limp, when viewed in the 
entirety of the evidence of record, such symptoms do not 
approximate "moderately-severe" pursuant to Diagnostic Code 
5284.  While he had -3 degrees of extension of the right 
foot, he had full flexion.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably, there is indication that the 
Veteran's service connected right foot results in marked 
stiffness in the metatarsophalangeal joint on the right foot; 
however, the Board concludes that the Veteran's current 
manifestations are adequately compensated by the 10 percent 
rating currently assigned for moderate foot disability.

In sum, considering the evidence of record as discussed 
above, the Board concludes that the Veteran is not entitled 
to an initial rating in excess of 10 percent for residuals of 
a right foot fracture under the Rating Schedule.  
Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
as well as to the Court's holding in DeLuca, supra.  However, 
the Board finds no basis upon which to assign a higher 
initial evaluation for the Veteran's service-connected 
disability.  The Board has also considered the applicability 
of the benefit of the doubt doctrine.  However, as a 
preponderance of the evidence is against the Veteran's claim 
for an initial rating in excess of 10 percent, the benefit of 
the doubt doctrine does not apply. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for degenerative arthritis of the right 
knee is denied.

Service connection for degenerative arthritis of the right 
hip is denied.

Service connection for a right leg disorder is denied.

Service connection for bilateral hearing loss is denied.

An initial evaluation in excess of 10 percent for residuals 
of a right foot fracture is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


